Citation Nr: 1510949	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-05 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post left mandibular and left maxillary fractures with temporomandibular degenerative joint disease.

2.  Whether new and material evidence sufficient to reopen a claim for service connection for incorrect bite (claimed as misalignment) has been received, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a right knee condition.

4.  Entitlement to service connection for a bilateral foot condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference in February 2014.  A transcript of the hearing is associated with the Veteran's Virtual VA claims file.

The Veteran also appealed the issue of entitlement to service connection for a left knee condition.  In a December 2013 rating decision, the Veteran was granted service connection for a left knee condition.  Therefore, that issue is no longer before the Board.

Received by VA in September 2012 was the Veteran's Notice of Disagreement with the September 2011 rating decision.  The Veteran disagreed with the "dental issue."  Two dental issues were decided in the rating decision, the increased rating of status post left mandibular and left maxillary fractures with temporomandibular degenerative joint disease and the issue of service connection for misalignment.  The NOD was not clear on whether the Veteran was disagreeing with one of the dental issues, the other dental issue, or intended to disagree with both decisions.  The RO issued a Statement of Case in December 2012.  However, the issue of service connection for misalignment was not included.  Pursuant to the holding in Manlincon v. West, 12 Vet. App. 238 (1999), this is addressed in the REMAND portion of this document. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Additional development is required before the Board can adjudicate the issues.

The Veteran is service connected for status post left mandibular and left maxillary fractures with temporomandibular degenerative joint disease at 10 percent disabling.  38 C.F.R. § 4.150, Diagnostic Code (DC) 9905 (2014).  The Veteran fractured his jaw in January 1979.  Under DC 9905, a 10 percent rating is warranted for range of lateral excursion limited to 0 to 4 mm, and for inter-incisal range limited to 31 to 40 mm.  A 20 percent rating is assigned when the inter-incisal range is limited to 21 to 30 mm.  A 30 percent rating is assigned when the inter-incisal range is limited to 11 to 20 mm.  A 40 percent rating is assigned when the inter-incisal range is limited to 0 to 10 mm.  A Note following DC 9905 states: Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.

The Veteran testified that his dental condition is "slightly worse" now than at the time of his VA examination in March 2011.  While that allegation supports the need for an updated examination, the Board also notes that the prior examination is inadequate to rate the Veteran's disability.  The examiner noted the Veteran's history.  However, the assessment of the current condition is incomplete and varies from that of a private opinion offered in February 2011.  The examiner reported that the Veteran has "a Class I occlusal scheme with normal contacts (except for the recent crown he had made in private practice)."  The examiner concluded that the Veteran's claims "lack any sufficient correlation to be associated with his mandibular fracture."

A private dentist, Dr. L.M., wrote that given "the fact that a number of" the Veteran's teeth "have fractured since" his initial consultation, "credible evidence does exist that a causal relationship is present between his fractured jaw, his occlusal prematurities and the necessity to place crowns on these compromised teeth."  

These two opinions appear to provide contradictory opinions regarding the level of severity in the Veteran's dental condition  There seems to be a contradiction between a single crown referenced in the VA examination and multiple crowns discussed in the private opinion.  Neither of the opinions offers enough detail to adequately rate the Veteran's disability.  A full description of the Veteran's current symptoms is necessary in order to properly rate the Veteran, including consideration of other diagnostic codes.

The Veteran underwent a VA examination of his knees in November 2013.  However, the opinion did not address whether the Veteran's service-connected left knee disability caused or aggravated his right knee condition.  Further, the Veteran has not undergone a VA examination for his bilateral foot condition.  He claims that his foot condition is also related to his service-connected left knee disability.

Also, pursuant to the holding in Manlincon, supra, the issue of service connection for misalignment must be remanded for issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for dental complaints since December 2010.  After securing the necessary release, the RO should obtain these records.

2.  After completion of the foregoing, schedule the Veteran for a VA examination, by an appropriate VA examiner, to determine all manifestations and symptoms associated with the Veteran's status post left mandibular and left maxillary fractures with temporomandibular degenerative joint disease, and the extent of the severity thereof.  The claims file should be made available to the examiner prior to the examination, including the February 2011 opinion of Dr. L.M..

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the status post left mandibular and left maxillary fractures with temporomandibular degenerative joint disease.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.  Forward the claims folder to the VA examiner who provided the November 2013 VA examination of the Veteran's knees, if available, otherwise the opinion must be sought from a similarly qualified provider, as to the current nature and likely etiology of the Veteran's right knee condition.

Based on the review of the record, the examiner is asked to address the following questions:

(a) Is it at least as likely as not (i.e. probability of at least 50 percent) that any currently diagnosed right knee condition is proximately due to (caused by) the Veteran's service-connected left knee disability?

(b) If (a) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed right knee disability has been aggravated by the Veteran's service-connected left knee disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right knee disability (i.e., a baseline) before the onset of the aggravation.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed bilateral foot condition, to include as secondary to a left knee disability.  The claims folder should be made available to the examiner for review and all indicated testing should be conducted.

After reviewing the record and examining the Veteran, the examiner is to address the following:

(a) Does the Veteran have a bilateral foot condition?

(b) If the answer to (a) is yes, answer the following:

(i) Is it at least as likely as not (50 percent probability) that any currently diagnosed bilateral foot condition was incurred in or is otherwise related to service?

(ii) If (i) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed bilateral foot condition is proximately due to (caused by) the Veteran's service-connected left knee disability?

(iii) If (ii) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed bilateral foot condition has been aggravated by the Veteran's service-connected left knee disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of foot disability (i.e., a baseline) before the onset of the aggravation.

The examiner must provide reasons for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4.  Issue a statement of the case as to the issue of entitlement to service connection for incorrect bite (claimed as misalignment) and advise the Veteran of the procedure and time limits for perfecting his appeal as to that matter through his submission of a substantive appeal.

5. Then, readjudicate the claim on appeal. If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


